Exhibit 10.13 Accreditation Certificate For Primary Agriculture Production Base of Shenzhen City This certificate is hereby awarded considering that this production base complies with Provisional Measures for Accreditation and Administration of Primary Agriculture Production Base of Shenzhen City through examination and is accredited as the Primary Agriculture Production Base of Shenzhen City. Production Entity: Shenzhen Dexing Food Development Co., Ltd. Name of Base: Fengyuan Pig Farm, Yujiang County, Jiangxi Province Address of Base: Zhongtong Town, Yujiang County Type of Base: Joint Venture Scale of Base: 12,000 pigs Name of Product: Live pig Annual Production Capacity: 12,000 pigs Certificate Pig: SZX – 08 – 134 Certificate Validity: From April 2008 To April 2011 Representative’s Signature: Issuing Authority: Shenzhen Bureau of Agriculture, Forestry and Fishery (Seal) Date of Issue: April 9, 2008 Accreditation Certificate For Primary Agriculture Production Base of Shenzhen City This certificate is hereby awarded considering that this production base complies with Provisional Measures for Accreditation and Administration of Primary Agriculture Production Base of Shenzhen City through examination and is accredited as the Primary Agriculture Production Base of Shenzhen City. Production Entity: Shenzhen Dexing Food Development Co., Ltd. Name of Base: Zhongtong Pig Farm, Yujiang County, Jiangxi Province Address of Base: Zhongtong Town, Yujiang County Type of Base: Joint Venture Scale of Base: 13,000 pigs Name of Product: Live pig Annual Production Capacity: 13,000 pigs Certificate Pig: SZX – 08 – 135 Certificate Validity: From April 2008 To April 2011 Representative’s Signature: Issuing Authority: Shenzhen Bureau of Agriculture, Forestry and Fishery (Seal) Date of Issue: April 9, 2008 Accreditation Certificate For Primary Agriculture Production Base of Shenzhen City This certificate is hereby awarded considering that this production base complies with Provisional Measures for Accreditation and Administration of Primary Agriculture Production Base of Shenzhen City through examination and is accredited as the Primary Agriculture Production Base of Shenzhen City. Production Entity: Shenzhen Dexing Food Development Co., Ltd. Name of Base: Xiangying Pig Farm, Yujiang County, Jiangxi Province Address of Base: Liujiangzhan Reclamation Farm, Yujiang County Type of Base: Joint Venture Scale of Base: 15,000 pigs Name of Product: Live pig Annual Production Capacity: 15,000 pigs Certificate Pig: SZX – 08 – 130 Certificate Validity: From April 2008 To April 2011 Representative’s Signature: Issuing Authority: Shenzhen Bureau of Agriculture, Forestry and Fishery (Seal) Date of Issue: April 9, 2008 Accreditation Certificate For Primary Agriculture Production Base of Shenzhen City This certificate is hereby awarded considering that this production base complies with Provisional Measures for Accreditation and Administration of Primary Agriculture Production Base of Shenzhen City through examination and is accredited as the Primary Agriculture Production Base of Shenzhen City. Production Entity: Shenzhen Dexing Food Development Co., Ltd. Name of Base: Xianyue Pig Farm, Yujiang County, Jiangxi Province Address of Base: Beside Aquafarm Wuhu Reservior, Yujiang County Type of Base: Joint Venture Scale of Base: 13,000 pigs Name of Product: Live pig Annual Production Capacity: 13,000 pigs Certificate Pig: SZX – 08 – 133 Certificate Validity: From April 2008 To April 2011 Representative’s Signature: Issuing Authority: Shenzhen Bureau of Agriculture, Forestry and Fishery (Seal) Date of Issue: April 9, 2008 Accreditation Certificate For Primary Agriculture Production Base of Shenzhen City This certificate is hereby awarded considering that this production base complies with Provisional Measures for Accreditation and Administration of Primary Agriculture Production Base of Shenzhen City through examination and is accredited as the Primary Agriculture Production Base of Shenzhen City. Production Entity: Shenzhen Dexing Food Development Co., Ltd. Name of Base: Decheng Pig Farm, Yujiang County, Jiangxi Province Address of Base: Zhongtong Town, Yujiang County Type of Base: Joint Venture Scale of Base: 30,000 pigs Name of Product: Live pig Annual Production Capacity: 30,000 pigs Certificate Pig: SZX – 08 – 131 Certificate Validity: From April 2008 To April 2011 Representative’s Signature: Issuing Authority: Shenzhen Bureau of Agriculture, Forestry and Fishery (Seal) Date of Issue: April 9, 2008
